DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamitsu et al. (U.S. 2003/0066985) in view of Hirakata et al. (U.S. 2016/0042702) and Ishikawa (U.S. 2016/0070127).

Regarding claim 1, Hisamitsu discloses a liquid crystal device (B, Fig. 2a; page 14, para [0091]) comprising:
	a first liquid crystal cell (b, Fig. 2a; page 3, para [0055]); and
	a second liquid crystal cell (g, Fig. 2a; page 3, para [0055]) bonded to the first liquid crystal cell (b, Fig. 2a),
	wherein each of the first liquid crystal cell (b, Fig. 2a) and the second liquid crystal cell (g, Fig. 2a) comprises:
	a first substrate (12, Fig. 2a; page 3, para [0055]) comprising a plurality of first electrodes (14, Fig. 2a; page 3, para [0056]) formed in a strip shape (page 3, para [0056]);
	a second substrate (11, Fig. 2a; page 3, para [0055]) comprising a plurality of second electrodes (13, Fig. 2a; page 3, para [0056]) formed in a strip shape (page 3, para [0056]);
	a liquid crystal layer (21b and 21g, Fig. 2a; page 3, para [0055]) between the first substrate (12, Fig. 2a) and the second substrate (11, Fig. 2a);
	a sealant (24, Fig. 2a; page 4, para [0057]) bonding the first substrate (12, Fig. 2a) and the second substrate (11, Fig. 2a) together;
	a plurality of second spacers (18, Fig. 2a; page 3, para [0057]) disposed in an effective area (area overlapping 21b and 21g, Fig. 2a) surrounded by the sealant (24, Fig. 2a) and holding a gap (gap between 12 and 11, Fig. 2a).

Hisamitsu does not expressly disclose that the liquid crystal layer (21b and 21g, Fig. 2a) is held in a gap of 10 um or more between the first substrate (12, Fig. 2a) and the second substrate (11, Fig. 2a).  However, Hirakata discloses a liquid crystal device (Fig. 2A; page 2, para [0044]; page 6, para [0103]) comprising a liquid crystal layer (173, Fig. 2A; page 6, para [0103]) having a cell gap of 10 um or more, such as 10 um (page 6, para [0103]), in order to configure a cell gap that allows the liquid crystal device to operate at a low voltage (page 6, para [0104]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the liquid crystal layer (Hisamitsu: 21b and 21g, Fig. 2a) of Hisamitsu to have a cell gap of 10 um or more, such as 10 um (Hirakata: page 6, para [0103]), between the first substrate (Hisamitsu: 12, Fig. 2a) and the second substrate (Hisamitsu: 11, Fig. 2a) in order to obtain the benefits of to configuring a cell gap that allows the liquid crystal device (Hisamitsu: B, Fig. 2a) to operate at a low voltage as taught by Hirakata (Fig. 2A; page 6, para [0104]).

Hisamitsu does not expressly disclose one or more first spacers disposed inside the sealant (24, Fig. 2a) and holding the gap between the first and second substrates (12 and 11, Fig. 2a).  However, Ishikawa discloses a liquid crystal device (Figs. 1-2; page 1, para [0018-0019]) comprising a wall spacer (10, Fig. 2; page 2, para [0040]) disposed inside a sealant (40, Fig. 2; page 2, para [0040]) in order to maintain a cell gap between a first substrate (100, Fig. 2; page 2, para [0039]) and a second substrate (200, Fig. 2; page 2, para [0039]; page 1, para [0010]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the liquid crystal device (Hisamitsu: B, Fig. 2a) of Hisamitsu with the wall spacer (Ishikawa: 10, Fig. 2) of Ishikawa as a first spacer (Ishikawa: 10, Fig. 2) disposed inside the sealant (Hisamitsu: 24, Fig. 2a) in order to obtain the benefits of maintain a cell gap between the first and second substrates (Hisamitsu: 12 and 11, Fig. 2a) as taught by Ishikawa (Fig. 2; page 1, para [0010]).

Regarding claim 2, Hisamitsu as modified by Hirakata and Ishikawa discloses a liquid crystal device with all the limitations above and further discloses wherein the first spacer (Ishikawa: 10, Figs. 1-2) is formed in a line shape (Ishikawa: 10 formed in a line shape, Figs. 1-2).

Regarding claim 3, Hisamitsu as modified by Hirakata and Ishikawa discloses a liquid crystal device with all the limitations above but does not expressly disclose wherein the first spacer (Ishikawa: 10, Fig. 2) is a plurality of first spacers formed in a dot shape.  However, Ishikawa discloses an alternative embodiment of the invention of a liquid crystal device (Ishikawa: Figs. 5-7; page 3, para [0052]) wherein a plurality of spacers (20, Figs. 5-7; page 3, para [0052]) can be disposed inside a sealant (40, Figs. 5-7; page 3, para [0052]) in a dot shape (20, Fig. 6) in order to maintain a cell gap between the first and second substrates (100 and 200, Figs. 5-7; page 3, para [0052]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first spacer (Ishikawa: 10, Fig. 2) of Hisamitsu as modified by Hirakata and Ishikawa as a plurality of first spacers (Ishikawa: 20, Figs. 5-7) disposed inside the sealant (Hisamitsu: 24, Fig. 2a; Ishikawa: 40, Figs. 5-7) in a dot shape (Ishikawa: 20, Fig. 6) in order to obtain the benefits of maintaining a cell gap between the first and second substrates (Hisamitsu: 12 and 11, Fig. 2a) as taught by Ishikawa (Ishikawa: 100 and 200, Figs. 5-7; page 3, para [0052]).

Regarding claim 5, Hisamitsu as modified by Hirakata and Ishikawa discloses a liquid crystal device with all the limitations above but does not expressly disclose wherein one of the second spacers (Hisamitsu: 18, Fig. 2a) is disposed across a plurality of the first electrodes (Hisamitsu: 14, Fig. 2a).  However, Examiner notes that it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to extend the second spacers (Hisamitsu: 18, Fig. 2a) such that they are disposed across a plurality of the first electrodes (Hisamitsu: 14, Fig. 2a) having a strip shape in order to obtain the benefits of increasing the surface area of the second spacers (Hisamitsu: 18, Fig. 2a) to maintain the cell gap between the first and second substrates (Hisamitsu: 12 and 11, Fig. 2a).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamitsu et al. (U.S. 2003/0066985) in view of Hirakata et al. (U.S. 2016/0042702) and Ishikawa (U.S. 2016/0070127) as applied to claim 1 above and further in view of Seo et al. (WO 2019/022565).

Regarding claim 4, Hisamitsu as modified by Hirakata and Ishikawa discloses a liquid crystal device with all the limitations of claim 1 above but does not expressly disclose wherein six of the second spacers (Hisamitsu: 18, Fig. 2a; page 3, para [0057]) are disposed at vertices of a hexagon.  However, Seo discloses a liquid crystal device (page 16, para [0073-0074]) comprising a plurality of spacers that are disposed at vertices of a hexagon (page 11, para [0051]; page 12, para [0057]) in order to provide a uniform cell gap in the liquid crystal device (page 2, para [0008]; page 9, para [0043]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure six of the second spacers (Hisamitsu: 18, Fig. 2a; page 3, para [0057]) of Hisamitsu as modified by Hirakata and Ishikawa to be disposed at vertices of a hexagon (Seo: page 11, para [0051]; page 12, para [0057]) in order to obtain the benefits of providing a uniform cell gap in the liquid crystal device as taught by Seo (page 2, para [0008]; page 9, para [0043]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisamitsu et al. (U.S. 2003/0066985) in view of Hirakata et al. (U.S. 2016/0042702) and Ishikawa (U.S. 2016/0070127) as applied to claim 1 above and further in view of Mochizuki et al. (U.S. 2010/0165282).

Regarding claim 14, Hisamitsu as modified by Hirakata and Ishikawa discloses a liquid crystal device with all the limitations of claim 1 above but does not expressly disclose wherein the first spacer (Ishikawa: 10, Fig. 2) comprises: 
	a first part having a first upper surface; and 
	a second part formed integrally with the first part and having a second upper surface between the first upper surface and the second substrate (Hisamitsu: 11, Fig. 2a).  However, Mochizuki discloses a liquid crystal device (page 1, para [0002]) comprising a plurality of spacers (pillar spacer, Figs. 7 and 12) having a “T” shape including a first part (horizontal portion of pillar spacer, Figs. 7 and 12) having a first upper surface; and a second part (vertical portion of pillar spacer, Figs. 7 and 12) formed integrally with the first part (horizontal portion of pillar spacer, Figs. 7 and 12) and having a second upper surface in order to increase the mechanical strength of the spacer against external pressure to maintain a cell gap in a liquid crystal device (page 3, para [0027]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first spacer (Ishikawa: 10, Fig. 2) of Hisamitsu as modified by Hirakata and Ishikawa to have the “T” shape (Mochizuki: T shape pillar spacer, Figs. 7 and 12) of Michizuki that includes a first part (Mochizuki: horizontal portion of pillar spacer, Figs. 7 and 12) having a first upper surface; and a second part (Mochizuki: vertical portion of pillar spacer, Figs. 7 and 12) formed integrally with the first part (Mochizuki: horizontal portion of pillar spacer, Figs. 7 and 12) and having a second upper surface such that the second upper surface (Mochizuki: upper surface of the vertical portion of pillar spacer, Figs. 7 and 12) is between the first upper surface (Mochizuki: upper surface of horizontal portion of pillar spacer, Figs. 7 and 12) and the second substrate (Hisamitsu: 11, Fig. 2a) in order to obtain the benefits of increasing the mechanical strength of the spacer (Mochizuki: T shape pillar spacer, Figs. 7 and 12) against external pressure to maintain a cell gap in the liquid crystal device as taught by Mochizuki (page 3, para [0027]).

Allowable Subject Matter
Claims 6-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the liquid crystal device of claim 6 (having all the combination of features including wherein regarding an aspect ratio (H/W) when a width of a bottom portion is W and a height is H in a cross-sectional view, the second spacer has an aspect ratio of 0.5 or more, and the first spacer has an aspect ratio smaller than the aspect ratio of the second spacer), the liquid crystal device of claim 9 (having all the combination of features including wherein the gap is 50 um or more, the first spacer comprises a first lower spacer 25 disposed on the first substrate and a first upper spacer located directly above the first lower spacer and disposed on the second substrate, and each of the second spacer comprises a second lower spacer disposed on the first substrate, and a second 30 upper spacer located directly above the second lower spacer and disposed on the second substrate), the liquid crystal device of claim 13 (having all the combination of features including wherein the first spacer is disposed on the first substrate, a height of the first spacer is smaller than a height of the second spacer, and the sealant is interposed between the first spacer and the second substrate), and the liquid crystal device of claim 15 (having all the combination of features including wherein a plurality of the first electrodes comprise a plurality of first strip electrodes configured to have the same voltage applied thereto, and a plurality of second strip electrodes configured to have a voltage different from the voltage applied to the first strip electrodes applied thereto, the first strip electrodes and the second strip electrodes are alternately arranged, a plurality of the second electrodes comprise a plurality of third strip electrodes configured to have the same voltage applied thereto, and a plurality of fourth strip electrodes configured to have a voltage different from the voltage applied to the third strip electrodes applied thereto, and the third strip electrodes and the fourth strip electrodes are alternately arranged).  Claims 7-8 are objected to as being dependent on claim 6.  Claims 10-12 are objected to as being dependent on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871